19-1613
     Xing v. Rosen
                                                                                   BIA
                                                                              Conroy, IJ
                                                                           A206 230 159

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   LIANG JIA XING,
15            Petitioner,
16
17                   v.                                          19-1613
18                                                               NAC
19   JEFFREY A. ROSEN, ACTING UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Thomas V. Massucci, Esq., New
25                                    York, NY.
26
27   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
28                                    Assistant Attorney General; Claire
29                                    L. Workman, Senior Litigation
30                                    Counsel; Edward C. Durant,
 1                                  Attorney, Office of Immigration
 2                                  Litigation, United States
 3                                  Department of Justice, Washington,
 4                                  DC.
 5
 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Liang Jia Xing, a native and citizen of the

11   People’s Republic of China, seeks review of a May 1, 2019,

12   decision of the BIA affirming a January 5, 2018, decision of

13   an Immigration Judge (“IJ”) denying Xing’s application for

14   asylum,     withholding   of   removal,     and    relief   under   the

15   Convention Against Torture (“CAT”).          In re Liang Jia Xing,

16   No. A206 230 159 (B.I.A. May 1, 2019), aff’g No. A206 230 159

17   (Immig. Ct. N.Y. City Jan. 5, 2018).         We assume the parties’

18   familiarity with the underlying facts and procedural history.

19         Under the circumstances, we have considered both the IJ’s

20   and   the   BIA’s   opinions   “for   the   sake   of   completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

22   Cir. 2006).      The applicable standards of review are well

23   established.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

24   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

25         “Considering the totality of the circumstances, and all

                                       2
 1   relevant factors, a trier of fact may base a credibility

 2   determination on the demeanor, candor, or responsiveness of

 3   the applicant or witness, the inherent plausibility of the

 4   applicant’s or witness’s account, the consistency between the

 5   applicant’s or witness’s written and oral statements . . . ,

 6   [and] the internal consistency of each such statement . . .

 7   without regard to whether an inconsistency, inaccuracy, or

 8   falsehood goes to the heart of the applicant’s claim, or any

 9   other relevant factor.”    8 U.S.C. § 1158(b)(1)(B)(iii); see

10   also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163–64 (2d Cir.

11   2008).   “We defer . . . to an IJ’s credibility determination

12   unless, from the totality of the circumstances, it is plain

13   that no reasonable fact-finder could make such an adverse

14   credibility ruling.”   Xiu Xia Lin, 534 F.3d at 167; accord

15   Hong Fei Gao, 891 F.3d at 76.       Substantial evidence supports

16   the agency’s determination that Xing was not credible as to

17   his claim that police in China detained and beat him for

18   practicing Christianity.

19       The IJ reasonably found Xing’s demeanor hesitant and

20   evasive.   See 8 U.S.C. § 1158(b)(1)(B)(iii).       That finding

21   is supported by the record, which shows that, despite repeated

22   requests for details about the harm he suffered and the


                                     3
 1   conditions of his detention, Xing resisted and ultimately

 2   failed to provide complete details of his alleged 15-day

 3   detention and three beatings.                   See id.; Jin Shui Qiu v.

 4   Ashcroft,      329    F.3d   140,    152       (2d   Cir.   2003)      (“Where   an

 5   applicant gives very spare testimony . . . the IJ . . .                          may

 6   fairly       wonder   whether       the       testimony     is    fabricated.”),

 7   overruled in part on other grounds by Shi Liang Lin v. U.S.

 8   Dep’t of Justice, 494 F.3d 296, 305 (2d Cir. 2007).

 9          The    IJ’s    demeanor      finding       and     adverse     credibility

10   determination as a whole were further supported by Xing’s

11   inconsistent evidence regarding where he was when he learned

12   about Christianity and where he hid after his release from

13   detention.      See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Likai

14   Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

15   single inconsistency might preclude an alien from showing

16   that an IJ was compelled to find him credible. Multiple

17   inconsistencies would so preclude even more forcefully.”); Li

18   Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

19   2006) (“We can be still more confident in our review of

20   observations about an applicant’s demeanor where, as here,

21   they    are    supported     by   specific       examples        of   inconsistent

22   testimony.”).         Xing could not compellingly explain these


                                               4
 1   inconsistencies and his attempts to do so were illogical and

 2   confusing, thereby further impugning his credibility.         See

 3   8 U.S.C. § 1158(b)(1)(B)(iii); Majidi v. Gonzales, 430 F.3d

 4   77, 80 (2d Cir. 2005) (“A petitioner must do more than offer

 5   a plausible explanation for his inconsistent statements to

 6   secure relief; he must demonstrate that a reasonable fact-

 7   finder would be compelled to credit his testimony.” (internal

 8   quotations omitted)).

9        Having     questioned   Xing’s   credibility,   the    agency

10   reasonably relied further on his failure to rehabilitate his

11   testimony    with   reliable   corroborating   evidence.     “An

12   applicant’s failure to corroborate his or her testimony may

13   bear on credibility, because the absence of corroboration in

14   general makes an applicant unable to rehabilitate testimony

15   that has already been called into question.”        Biao Yang v.

16   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).      Xing failed to

17   submit testimony or affidavits from fellow church members in

18   the United States.    And the IJ reasonably declined to credit

19   unsworn letters from his relatives and friend in China because

20   the authors were interested parties not subject to cross-

21   examination.   See Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d

22   Cir. 2013); see also In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec.


                                     5
 1   209, 215 (B.I.A. 2010) (finding that letters from alien’s

 2   friends and family were not substantial support for alien’s

 3   claims    because   they   were    from    interested     witnesses   not

 4   subject to cross-examination), overruled on other grounds by

 5   Hui Lin Huang v. Holder, 677 F.3d 130, 133–38 (2d Cir. 2012).

 6       Given    the    demeanor,     inconsistency,    and    corroboration

 7   findings, the agency’s adverse credibility determination is

 8   supported     by     substantial        evidence.         See   8 U.S.C.

9    § 1158(b)(1)(B)(iii).      That determination was dispositive of

10   asylum, withholding of removal, and CAT relief because all

11   three claims were based on the same factual predicate.                See

12   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    All pending motions and applications are DENIED and

15   stays VACATED.

16                                      FOR THE COURT:
17                                      Catherine O’Hagan Wolfe,
18                                      Clerk of Court




                                         6